DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claims 26-30 and 40 recite the limitation "each case"; ii) claim 26 recites the limitations “their substrate”; iii) claims 26, 28-30 and 32-33 recite “the relevant aperture”, “the relevant banknote”, “the relevant banknotes”, “the relevant integrated circuit”, “the relevant sheet” and “the relevant material web”; iv) claim 26 recites the limitation “the intended position”; v) claims 26 and 40 recite the limitation “the correct position”; vi) claim 30 recites the limitation “its respective expansion”; vii) claim 30 recites the limitation “the respective edge length”; viii) claim 31 recites the limitation “their respective position”; ix) claim 39 recites the limitation “the currency”, “the value” and “the issuing bank”; and x) claim 40 recites the limitations “the production”, “the copies” and “the same production machine”.  
Claim 35 contains the trademark/trade name “Kinegram”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an element and, accordingly, the identification/description is indefinite.
Claims 34 and 36-38 are rejected as depending (directly or indirectly) from rejected independent claim 26.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-28, 30-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0174306 to Wening et al. (“Wening”).
	Regarding claim 26, Wening anticipates a method for producing (written abstract and para. 1) banknotes (e.g. assembly shown in fig. 7b, which can be a hot stamped banknote, per para. 5) including (fig. 7b and para. 48) in each case at least one integrated circuit (e.g. functional element 460, which can be an IC chip per para. 94), the banknotes (aforementioned assembly shown in fig. 7b) being produced from (para. 94) a sheet (fig. 7b) or from a material web (e.g. feed roller 31, as discussed at para. 93 and shown in fig. 2) in a production panel (e.g. hot stamping device discussed at para. 72 and shown in fig. 2), at least in (fig. 7b) a plurality of or in each of these banknotes (aforementioned assembly shown in fig. 7b) an aperture (e.g. window opening 420) being created through (fig. 7b) their substrate (30), in each case an integrated circuit (460) being arranged in (fig. 7b) the relevant aperture (420), in a first method step each of the integrated circuits (460) to be arranged in (fig. 7b) one of the apertures (420) being arranged (para. 94), with respect to the intended position (fig. 7b) in each of the banknotes (aforementioned assembly shown in fig. 7b) that includes an aperture (420), in the correct position on (para. 94) a band-shaped (fig. 7b) foil (e.g. foil stamping layer 100 and adhesive layer 414, together), and in a second method step each of these integrated circuits (460) being transferred from this band- shaped foil (100 and 414, together) onto (para. 94 and fig. 7b) the relevant banknote (aforementioned assembly shown in fig. 7b), owing to this transfer that is carried out in the second method step one (fig. 7b) integrated circuit (460) in each case being arranged in (fig. 7b) the apertures (420) created in (fig. 7b) the banknotes (aforementioned assembly shown in fig. 7b).
	Regarding claim 27, Wening anticipates the method according to Claim 26, characterized in that the respective aperture (420) on each of the banknotes (aforementioned assembly shown in fig. 7b) is created in each case by die cutting (per para. 94, window opening 420 can be created via a punching unit; note that this is a form of die cutting) or by laser cutting (para. 33).
	Regarding claim 28, Wening anticipates the method according to claim 26, characterized in that each of the integrated circuits (460) to be arranged in (fig. 7b) one of the apertures (420) created in (fig. 7b) the relevant banknotes (aforementioned assembly shown in fig. 7b) is in each case configured as a microchip encapsulated in a dedicated housing (para. 48) and/or that in each case an RFID tag is used as the integrated circuit.
Regarding claim 30, Wening anticipates the method according to claim 26, characterized in that the aperture (420) in the relevant banknote (aforementioned assembly shown in fig. 7b) in its respective expansion is in each case configured to be between 10% and 100% greater than the respective edge length (fig. 7b) of the relevant integrated circuit (460).
Regarding claim 31, Wening anticipates the method according to claim 26, characterized in that, in the first method step, the integrated circuits (460) are arranged on (fig. 7b) the band-shaped foil (100 and 414, together) assisted by blower air and/or that, in the first method step, the integrated circuits are fixed in their respective position on the band-shaped foil electrostatically and/or by way of adhesion (see the use of adhesive layer 414, as shown in fig. 7b).
Regarding claim 32, Wening anticipates the method according to claim 26, characterized in that, as the second method step is being carried out, or immediately after the second method step has been carried out, the band-shaped foil (100 and 414, together) is joined to (fig. 7b) the substrate (30) of the banknotes (aforementioned assembly shown in fig. 7b) of the relevant sheet (fig. 7b) or of the relevant material web.
	Regarding claim 33, Wening discloses the method according to claim 26, characterized in that a two-layer foil (note that foil stamping layer 100 carries adhesive layer 414, as shown in fig. 7b) is used as the band-shaped foil (100 and 414, together), as the second method step is being carried out, or immediately after the second method step has been carried out, a first layer (e.g. adhesive layer 414) of the band-shaped foil (100 and 414, together) being joined to (fig. 7b) the substrate (30) of the banknotes (aforementioned assembly shown in fig. 7b) of the relevant sheet (fig. 7b) or of the relevant material web, the integrated circuits (460) adhering to (fig. 7b) the first layer (414).
	Regarding claim 34, Wening anticipates the method according to Claim 33, characterized in that a second layer (e.g. foil stamping layer 100) of the two-layer band-shaped foil (100 and 414, together) is made of paper or a plastic (per para. 11, a polymer foil can serve as a carrier foil such as that of foil stamping layer 100).
	Regarding claim 35, Wening anticipates the method according to claim 26, characterized in that a foil including a hologram and/or a Kinegram is used as the band-shaped foil and/or that a metallic foil or a metallized foil is used as the band-shaped foil and/or that a security foil to be arranged on (para. 5) the substrate (30) of the banknotes (aforementioned assembly shown in fig. 7b) is used as the band-shaped foil (100 and 414, together).
	Regarding claim 36, Wening anticipates the method according to claim 26, characterized in that, in a third method step, the integrated circuits (460) arranged in (fig. 7b) the respective apertures (fig. 7b) are fixed therein (e.g. by the application of second stamping layer 200 as discussed at para. 94), this fixation being carried out using a printing method (per para. 15, the upper side of foils such as second stamping layer 200 can be printed as desired).
	Regarding claim 37, Wening anticipates the method according to Claim 36, characterized in that an electrically non-conducting printing fluid is applied by way of the printing method and/or that an ink jet printing method (para. 28) or a screen printing method (para. 28) is used as the printing method (aforementioned printing of the upper side of second stamping layer 200).
	Regarding claim 38, Wening anticipates the method according to claim 26, characterized in that, in the third method step, the integrated circuits (460) arranged in (fig. 7b) the respective apertures (420) are fixed therein (para. 94), this fixation being carried out by rolling or hot stamping (para. 94) a cover foil (e.g. second stamping layer 200) onto (fig. 7b) the substrate (30) of the relevant banknotes (aforementioned assembly shown in fig. 7b).
	Regarding claim 40, Wening anticipates the method according to claim 26, characterized in that at least two of the method steps to be carried out during the production of banknotes (aforementioned assembly shown in fig. 7b) including (fig. 7b) in each case at least one integrated circuit (460), namely the first method step of arranging (fig. 7b) the integrated circuits (460) in the correct position on the band-shaped foil (100 and 414, together) and/or the second method step of arranging (fig. 7b) the integrated circuits (460) in (fig. 7b) the apertures (420) of the banknotes (aforementioned assembly shown in fig. 7b) and/or the third method step of fixing (fig. 7b) the integrated circuits (460) arranged in (fig. 7b) the apertures (420) and/or printing (per para. 15, the upper side of foils such as second stamping layer 200 can be printed as desired) the sheets (fig. 7b) including the banknotes (aforementioned assembly shown in fig. 7b)  or printing (aforementioned printing of the upper side of second stamping layer 200) the material web (fig. 7b) including the banknotes and/or singulating the copies of the banknotes (aforementioned assembly shown in fig. 7b) produced in the production panel (aforementioned hot stamping device), are in each case carried out inline (fig. 2) in the same production machine (para. 94 and fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wening.
Regarding claim 29, Wening discloses the method according to claim 26, but does not disclose each of the integrated circuits (460) to be arranged in (fig. 7b) one of the apertures (420) created in (fig. 7b) the relevant banknotes (aforementioned assembly shown in fig. 7b) in each case having a surface area having an edge length of no more than 1 mm x 1 mm and/or that an integrated circuit (460) having a structural height of no more than 90 micrometers is used or that an integrated circuit (460) having a structural height in the range between 25 micrometers and 50 micrometers is used.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen dimensions of the Wening functional elements 460 will determine the maximum or minimum dimensions of the banknotes ultimately rendered.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the Wening functional elements 460 with dimensions as desired in order to yield resultant banknotes sized as desired.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wening in view of U.S. Patent Application Publication No. 2003/0164611 to Schneider et al. (“Schneider”).
	Regarding claim 39, Wening discloses the method according to claim 26, but does not disclose information about the currency and/or the value of the relevant banknote (aforementioned assembly shown in fig. 7b) and/or information about the issuing bank of this banknote (aforementioned assembly shown in fig. 7b) being stored in the integrated circuit (460) and/or that 8information as to whether this banknote (aforementioned assembly shown in fig. 7b) was already brought into circulation, or when this took place, being stored in the integrated circuit (460).
	Schneider teaches the concept of providing information about whether a banknote has been brought into circulation (per para. 36, a banknote’s embedded integrated circuit can include information about its issue, further life, and circulation behavior).
	Given that Wening concerns a banknote having an embedded integrated circuit and Schneider teaches the concept of providing such an embedded integrated circuit with information regarding circulation history, it would have been obvious to a person of ordinary skill before the effective filing date to provide the Wening functional element 460 integrated circuit with the Schneider circulation history information, in order to provide the benefit of yielding a resultant banknote assembly that is more sophisticated in nature, and thus less likely to be successfully counterfeited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637